Case 6:20-cv-00522-JCB-KNM Document 5 Filed 11/02/20 Page 1 of 1 PageID #: 24




                                  No. 6:20-cv-00522

                                 Henry Lee Givens,
                                     Plaintiﬀ,
                                        v.
                                Tom B. Watson, et al.,
                                    Defendants.


                                       ORDER

                Plaintiﬀ Henry Lee Givens, proceeding pro se, ﬁled this
            civil rights lawsuit pursuant to 42 U.S.C. § 1983. Doc. 1. He
            also ﬁled a motion to proceed in forma pauperis. Doc. 4. The
            case was referred to United States Magistrate Judge K. Nicole
            Mitchell, who issued a report and recommendation conclud-
            ing that plaintiﬀ’s complaint should be dismissed with preju-
            dice for purposes of in forma pauperis proceedings pursuant
            to 28 U.S.C. § 1915(g). Doc. 3.
               Plaintiﬀ did not object to the report and recommendation.
            When a party fails to object to a magistrate judge’s report, the
            court reviews the record only for clear error. See Douglass v.
            United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996).
                Finding no clear error in the report, the court accepts its
            ﬁndings and recommendation. Plaintiﬀ’s complaint is dis-
            missed with prejudice for purposes of in forma pauperis pro-
            ceedings pursuant to 28 U.S.C. § 1915(g). Plaintiﬀ may resume
            his lawsuit if he pays the entire ﬁling fee of $400 within 30
            days after the entry of the ﬁnal judgment.
                                So ordered by the court on November 2, 2020.



                                               J. C AMPBELL B ARKER
                                             United States District Judge
